Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed January 14, 1977, upon his conviction of attempted criminal possession of a controlled substance in the sixth degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of four years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a five-year period of probation and case remanded to the County Court to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). In our opinion, the sentence was excessive to the extent indicated herein. Margett, J. P., Damiani, Rabin and Mollen, JJ., concur.